Citation Nr: 0633905	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung cancer, status 
post left upper segmenectomy, emphysema and chronic 
obstructive pulmonary disease (COPD), including as secondary 
to tobacco use during active duty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947 and from September 1950 to October 1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In February 2005, the veteran requested a Board hearing.  In 
a June 2005 statement, the veteran withdrew that request.   

In October 2006, the veteran's representative filed a motion 
to advance the veteran's case on the docket under 38 C.F.R. 
§ 20.900(c)(1) (2006).  In an October 2006 letter, the 
veteran was informed that this motion had been granted.  


FINDING OF FACT

A chronic respiratory disability, claimed as lung cancer, 
status post left upper segmenectomy, emphysema and COPD, was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is such disability otherwise 
related to active duty service.


CONCLUSION OF LAW

A chronic respiratory disability, claimed as lung cancer, 
status post left upper segmenectomy, emphysema and COPD, was 
not incurred in or aggravated by the veteran's active duty 
service, nor may cancer be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in July 2003, which was prior to the August 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003 letter, the RO informed the appellant 
of the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the letter notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was also advised 
to identify any source of evidence and that VA would assist 
in requesting such evidence.  Thus, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO obtained service 
medical records as well as VA medical center records.  The 
Board notes that neither the appellant nor his representative 
has identified any existing pertinent evidence that is 
necessary for a fair adjudication of this claim that has not 
been obtained.  

It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
is not required in order to make a final adjudication.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as there is no competent 
evidence that tends to link the veteran's claimed disability 
to his service. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006),  in which more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, is now required.  This notice was provided by the RO in 
August 2006.  Despite the timing of this notice, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision at this time.  That is, since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Background

The veteran's service medical records are devoid of 
complaints or treatment of a chronic respiratory disability.  
In September 1951, the veteran was treated for a chest cold 
and cough.  At the time of his final service separation 
examination in October 1951, the lungs and chest were 
evaluated as normal.  A chest X-ray was negative for 
abnormalities.  There were no pertinent findings.  

In June 2003, the veteran filed a claim for compensation 
benefits, which is currently on appeal.  He stated that he 
was given cigarettes as part of his rations during service.  
He reported that he had part of his left lung removed due to 
cancer, caused by smoking cigarettes.  His current symptoms 
included shortness of breath with emphysema.  The veteran 
asserted that the Army aided, assisted, and contributed to 
his lung cancer.    

VA treatment records dated from 1998-2004 show that the 
veteran was treated for various disorders, including severe 
COPD, history of segmenectomy for lung cancer and emphysema.  
In February 2000, he was referred to the chest clinic for a 
lung mass.  The veteran complained of mild shortness of 
breath, which he attributed to tobacco abuse.  Tobacco abuse 
was noted to be 60-pack years.  In March 2003, his history 
was noted to include cigarette smoking of 2-3 packs/day for 
45 years.  He had quit smoking about 12-15 years before.  In 
July 2003, he was commended for smoking cessation. The 
assessment was severe COPD at baseline, otherwise stable in 
terms of pulmonary function.  Subsequent records continue to 
reflect treatment for lung problems.  There was no reference 
linking the pulmonary disorders to service in these reports.  

The veteran does not have service connection for any 
disability.  

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310. 

The veteran attributes his respiratory disability, variously 
diagnosed including cancer and COPD, to service.  The 
veteran's service medical records are devoid of complaints or 
treatment for chronic respiratory problems, including his 
final separation examination report.  Although he was treated 
on one occasion for a chest cold during service, there are no 
further service medical records showing continued problems, 
and, as noted, by service separation, there were no 
abnormalities.  Consequently, the Board cannot conclude that 
a respiratory disability began during service.    

The first postservice diagnosis of a chronic respiratory 
disability is reflected in the VA treatment records, more 
than 40 years after service.  Significantly, none of these 
post-service medical records tend to link the veteran's 
current pulmonary disabilities to service in any way.   

With regard to tobacco abuse, the veteran contends that 
cigarettes were provided to him in his rations during service 
and that service played a role in his current disease 
process.  However, for claims received by VA after June 9, 
1998, a disability will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a)(c) (2006).  
Such is the case here.  That is, the veteran filed his 
initial claim giving rise to this appeal after June 1998, in 
June 2003.

In view of the foregoing, the Board finds that the evidence 
does not demonstrate that the veteran's respiratory 
disability, namely lung cancer, status post left upper 
segmenectomy, emphysema and COPD, is due to an injury or 
disease incurred in, aggravated by, or otherwise related to 
service.  

The veteran's belief that he has lung disabilities due to 
service does not constitute probative evidence of such a fact 
since the resolution of issues which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology, must be addressed by 
medically trained individuals.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In sum, the preponderance of the evidence is against a 
finding that the veteran's lung cancer, status post left 
upper segmenectomy, emphysema and COPD were manifested during 
service or for many years thereafter, or that they are in any 
manner related to his active duty service.  The Board is 
therefore compelled to conclude that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for lung cancer, status post left upper 
segmenectomy, emphysema and COPD, including as secondary to 
tobacco use during active duty, is denied.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


